Citation Nr: 1107802	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-27 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
headaches.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to April 
1947.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran has presented competent evidence of a current 
diagnosis of spinal stenosis of the lumbosacral spine, a 
disability which had its onset during active military service.  

2.  The Veteran has not presented competent evidence that 
bilateral hearing loss began during military service, or as the 
result of a disease or injury sustained therein.  

3.  The Veteran has not presented competent evidence that 
tinnitus began during military service, or as the result of a 
disease or injury sustained therein.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for spinal stenosis of the 
lumbosacral spine is warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002 & Supp. 20); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2010).  

2.  Entitlement to service connection for bilateral hearing loss 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2010).  

3.  Entitlement to service connection for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claims, has notified him of the information 
and evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In September and December 
2006, and August 2007 letters, the Veteran was notified of the 
information and evidence needed to substantiate and complete the 
claims on appeal.  Additionally, the September 2006 letter 
provided him with the general criteria for the assignment of an 
effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the September 2007 adverse determination on 
appeal; thus, no timing issue exists with regard to the notice 
provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  
Regarding the Veteran's private treatment records, the Board 
notes that several requests for private records have been 
returned with notification that such records are no longer 
available.  In such cases, the Veteran has been made aware of 
this result.  In January 2011, the Veteran was afforded the 
opportunity to testify before the undersigned Veterans Law Judge.  
The Board is not aware, and the Veteran has not suggested the 
existence of, any additional pertinent evidence not yet received.  

The Board notes that no medical examination has been conducted 
and/or medical opinion obtained with respect to the Veteran's 
service connection claims for bilateral hearing loss and 
tinnitus.  The Board finds, however, that the record, which does 
not reflect competent evidence showing a nexus between service 
and the disorder at issue, warrants the conclusion that a remand 
for an examination and/or opinion is not necessary to decide the 
claims.  See 38 C.F.R. § 3.159(c)(4).  As outlined in McLendon v. 
Nicholson [20 Vet. App. 79 (2006)], in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
Simply stated, the standards of McLendon are not met in this 
case, as competent evidence has not been presented linking his 
hearing loss and tinnitus to service, as will be discussed in 
greater detail below.  

The Veteran submitted new evidence directly to the Board at his 
personal hearing in January 2011, along with a signed waiver of 
agency of original jurisdiction (AOJ) review of this evidence; 
thus, his appeal need not be remanded for RO consideration of 
this evidence.  See 38 C.F.R. § 20.1304.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  

II.  Service connection-Back disability

The Veteran seeks service connection for a back disability.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be 
awarded for certain disabilities, such as arthritis, which 
manifest to a compensable degree within a year of service 
separation.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  As with any claim, when there is an approximate balance 
of positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107.  

The Veteran alleges he injured his lumbosacral spine as a result 
of a fall during basic training.  He further contends he again 
injured his back while carrying a mortar in Northern Italy.  In 
support of his contentions, he submitted a lay statement from 
C.J.O., a fellow veteran who served with the Veteran in Italy.  
C.J.O. stated the Veteran was carrying a heavy mortar base plate 
over snowy ground, and slipped, landing with the base plate 
pressing down on his hips and lower abdomen.  He reported low 
back pain at that time, and later told C.J.O. shortly after 
service separation that he continued to experience low back pain 
for the remainder of his military service.  The Veteran alleges 
he did not seek military medical treatment at the time because he 
wanted to attend Officer Candidate School and make a career of 
military service, and an injury might have prevented that.  The 
Veteran was separated from military service in April 1947.  

The Veteran's service treatment records are negative for any 
diagnosis or treatment of a low back disability.  The Board 
notes, however, that the Veteran's service treatment records 
appear to be incomplete, as no service separation examination is 
of record, and the service treatment records within the claims 
file appear to be damaged.  After service, the Veteran sought 
treatment in June 1948 at a VA medical center for low back pain, 
suspected to be a herniated disc.  More recently, he has been 
diagnosed with spinal stenosis of the lumbosacral spine, 
confirmed by MRI study.  

At his January 2011 personal hearing, the Veteran stated he first 
injured his lumbosacral spine during military service, and 
experienced chronic low back pain since that time.  He initially 
sought VA medical care shortly after service separation, but was 
not satisfied with the care he received.  Thereafter, he saw a 
number of private doctors.  Unfortunately, the private physicians 
he saw after military service are deceased, and his treatment 
records are no longer available.  

Based on the totality of the record, the Board finds the evidence 
in relative equipoise.  Although the Veteran's service treatment 
records do not show a low back injury, they are also incomplete, 
and the Veteran did seek VA medical care slightly more than one 
year after service separation, when a herniated disc was 
suspected.  Thereafter, he has reported experiencing chronic low 
back pain.  Regarding the Veteran's assertions of an in-service 
injury and continuity of symptomatology following service, a 
layperson such as the Veteran is competent to testify regarding 
observable signs and symptoms.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Additionally, the Board finds the 
Veteran's testimony to be both consistent with the evidence of 
record, and credible.  Finally, a recent MRI study confirms 
spinal stenosis of the lumbosacral spine.  Overall, therefore, 
the Board finds the evidence of record to be in relative 
equipoise, and in such situations, the benefit of the doubt must 
be afforded the claimant.  Therefore, service connection for 
spinal stenosis of the lumbosacral spine is granted.  

III.  Service connection-Hearing loss and tinnitus

The Veteran seeks service connection for bilateral hearing loss 
and tinnitus.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
awarded for certain disabilities, such as organic diseases of the 
nervous system, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there 
is an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant shall be 
given the benefit of the doubt.  38 U.S.C.A. § 5107.  

For the purpose of applying the laws administered by VA, impaired 
hearing is considered a "disability" when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or higher; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Use of 38 C.F.R. § 3.385 to define a disability under 38 U.S.C.A. 
§ 1110 as it pertains to hearing loss has been recognized by the 
Court as a reasonable interpretation of the statute.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

The Veteran's service treatment records are silent for any 
indications of hearing loss, tinnitus, or acoustic trauma; 
however, his service treatment records appear to be both damaged 
and incomplete.  After service, the Veteran did not seek or 
report treatment for hearing loss or a disorder of the ears for 
many years following service separation.  The Veteran has 
testified at his January 2011 personal hearing before a Veterans 
Law Judge that during military service, he was exposed to gun and 
mortar fire.  Afterwards, he experienced both a loss of hearing 
and some ringing in his ears.  

More recently, the Veteran has undergone private audiological 
examination, and a current diagnosis of bilateral hearing loss, 
slightly worse on the left, has been confirmed.  According to a 
July 1996 private clinical record, the Veteran sought treatment 
at that time for a 6 month history of tinnitus, and occupational 
noise exposure was noted.  A family history of hearing loss was 
also reported.  On physical examination, both ears were normal in 
appearance.  The final diagnosis was of tinnitus and hearing 
loss, noise induced and also secondary to presbycusis, age-
related hearing loss.  

Also received was a November 2006 private audiological evaluation 
report.  This report confirms current bilateral hearing loss, but 
does not indicate an etiology or date of onset.  A VA 
audiological examination was not provided.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of service 
connection for hearing loss and tinnitus.  Specifically, though 
the Veteran has demonstrated a current disability of hearing loss 
as defined at 38 C.F.R. § 3.385, the preponderance of the 
evidence is against a finding that the Veteran's hearing loss or 
tinnitus are related to military service.  The Board notes the 
lengthy gap between discharge from active duty service in 1947 
and the first diagnosis of hearing loss or tinnitus in 1996, a 
gap of nearly 50 years.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  According to the July 1996 
private treatment, the Veteran's tinnitus was of recent onset, 
and his hearing loss was due to occupational noise exposure and 
age.  Additionally, presumptive service connection is not 
warranted, as the Veteran has not demonstrated an organic 
disorder of the nervous system which manifested to a compensable 
degree within one year of service separation.  

The Veteran himself has alleged that his current diagnoses of 
hearing loss and tinnitus began during or are otherwise related 
to military service.  As a layperson, however, he is not capable 
of making medical conclusions; thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  To the extent 
that the Veteran is alleging that he has had tinnitus since 
service (something he is competent to do), the Board finds those 
allegations to be not credible.  In 1996, the Veteran reported 
that he experienced only recent onset of his tinnitus 6 months 
prior.  To the extent he attributes his hearing loss and tinnitus 
(first evident nearly 50 years after service) to service, he is 
not competent to do so. 

In conclusion, the preponderance of the evidence is against the 
Veteran's service connection claims for bilateral hearing loss 
and tinnitus, and they must therefore be denied, as his current 
hearing loss and tinnitus first manifested many years after 
service separation and have not been shown to be related to 
military service.  As a preponderance of the evidence is against 
the award of service connection for either hearing loss or 
tinnitus, the benefit-of-the-doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for spinal stenosis of the 
lumbosacral spine is granted.  

Entitlement to service connection for bilateral hearing loss is 
denied.  

Entitlement to service connection for tinnitus is denied.  


REMAND

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for 
neurological and/or ocular damage, to include headaches, 
allegedly resulting from VA care received in 1948.  He states he 
was undergoing a diagnostic test of the spine when excessive 
contrast fluid, claimed as Pantopaque, was injected into his 
spine and allegedly traveled to his brain, causing headaches and 
vision problems.  

The Board notes first that according to recently-submitted VA 
outpatient treatment records, the Veteran continues to see a 
private neurologist for his headaches and related neurological 
problems.  Although the RO has requested the Veteran provide the 
names of any private medical care providers, it has not 
specifically requested more recent private treatment records 
since this appeal was initiated, and the most recent private 
treatment records date only up to 2006.  As the Veteran's private 
neurological treatment records are potentially pertinent to his 
pending claim, these records must be obtained prior to any final 
adjudication by the Board.  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to 
assist includes obtaining relevant VA and private medical records 
when the existence and location of such records has been made 
known to VA.  38 U.S.C.A. § 5103A(b).  

Next, VA treatment records from 1948 indicate the Veteran was 
hospitalized at a VA medical center for treatment of a spinal 
condition, and underwent a Pantopaque study at that time.  The 
Veteran has reported a longstanding history of headaches and 
vision disturbances.  At his hearing, the Veteran stated he was 
told by a private physician that his headaches were the result of 
the contrast fluid left in his spine during a VA medical test; 
however, no records were available from this doctor.  
Nevertheless, the Veteran has submitted sufficient evidence to 
warrant a VA medical examination or opinion regarding the 
etiology of any current neurological disorder characterized by 
headaches and/or ocular disturbances.  VA's duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should contact the Veteran and 
request that he identify the specific name, 
address, and approximate dates of treatment 
for the private neurologist currently 
treating him for his headaches and vision 
problems.  When the requested information and 
any necessary authorizations have been 
received, the RO should attempt to obtain 
copies of all pertinent records which have 
not already been obtained.  The Veteran may 
also directly obtain and submit this evidence 
to VA on his own behalf.  

2.  Schedule the Veteran for a VA 
neurological examination.  The examiner 
should be provided the Veteran's claims files 
for review in conjunction with the 
examination.  After examining the Veteran and 
reviewing the Veteran's medical history the 
examiner is asked to determine whether it is 
at least as likely as not (i.e. a 50 percent 
chance or greater) that the Veteran has a 
current disability manifested by headaches 
and/or ocular disturbances which results from 
injection of Pantopaque contrast fluid into 
his body during a VA diagnostic test in 1948.  
If, and only if, the examiner does determine 
that it is at least as likely as not that the 
contrast fluid use did cause or aggravate a 
neurological disability, the examiner should 
further provide an opinion as to (1) whether 
there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of VA at any 
time during the course of the Veteran's 
treatment and (2) whether any neurological 
impairment resulting from the administration 
and use of contrast fluid was an event that 
was reasonably foreseeable.  The examiner 
should provide a rationale for all opinions 
given.

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claim in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


